Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application 
	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 



Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 11 recites the limitation “the request” in lines 8 and 7 respectively. There is insufficient antecedent basis for this limitation in the claims. Dependent claims 2-10 and 12-20 are rejected by virtue of their dependency on claims and 11.



Claim Rejections - 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites retrieving a plurality of user identifiers, each of the user identifiers identifying interaction with a set of content items by a respective user of the plurality; for each of the plurality of user identifiers: generating a hash value of the user identifier using the hash function included in the request; determining a value of m-bits of the hash value; incrementing a count of a register corresponding to the value, the register being one of k registers; and generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register.
The limitations of retrieving a plurality of user identifiers, each of the user identifiers identifying interaction with a set of content items by a respective user of the plurality; for each of the plurality of user identifiers: generating a hash value of the user identifier using the hash function included in the request; determining a value of m-bits of the hash value; incrementing a count of a register corresponding to the value, the register being one of k registers; and generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components. That is, other than reciting that data is transmitted and received over a network nothing in the claim elements precludes these steps from practically being performed in the mind or with pen and paper. Specifically, but for receiving data to identify a set of hash functions over a network, a human could mentally generate a hash value of a user identifier, determine m-bits of the hash value, increment a count of a register and generate an interaction vector. Therefore, the claim recites a mental process. 
Additionally, if a claim limitation(s), under its broadest reasonable interpretation, covers advertising, marketing or sales activities or behaviors or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “certain method of organizing human activities” grouping. Tracking and providing 
This judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of receiving, via a network, data to identify a set of hash functions and transmitting, via a network, the generated interaction vector. Receiving data to identify a set of hash functions over a network amounts to mere data gathering, which is a form of insignificant extra-solution activity. Additionally, transmitting, via a network, the generated interaction vector is recited at a high level of generality and is insignificant post-solution activity that does not integrate the abstract idea into a practical application. Further, Examiner notes identifying a set of hash functions and generating an interaction vector are both elements that can be performed mentally, or with pen and paper. Simply receiving the data to identify a set of hash functions over a network and transmitting the generated interaction vector over a network, at most, generally links the use of the judicial exception to a particular technological environment.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. Thus, the same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment cannot provide an inventive concept.
Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitations receiving, via a network, data to identify a set of hash functions and transmitting, via a network, the generated interaction vector were considered to be extra-solution activity in Step 2A, and thus the limitations must be reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate 
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent system claim 11 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. The additional component (i.e., a processor) described in independent system claim 11 add nothing of substance to the underlying abstract idea. The components are merely providing a particular technological environment to implement the abstract idea. 
Dependent claims 2-10 and 12-20 are rejected on a similar rational to the claims upon which they depend. Specifically the dependent claims merely further recite limitations that provide no more than simply narrowing the abstract idea. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-15, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20170026352  (“Salek”) in view of US Patent Application Publication Number 20200160401 (“Hassan”).
Claims 1 and 11
As per claims 1 and 11, Salek teaches a method and system for providing anonymous data about user interactions with a set of content items, the method and system comprising:
one or more processors ([0013] “processors”);
receiving, via a network, data to identify a set of hash functions ([0032] “the data processing system can also transmit to the third party server a request to encrypt the first identifier vector . . . the cryptographic hash functions.” And, [0036] “[t]he hash function applied by the third party server, χ(·), can be same or different from the hash function applied by the encryption module.” And, [0045] “the data processing system can transmit the first identifier vector to the third party server via the network.”); 
retrieving a plurality of user identifiers, each of the user identifiers identifying interaction with a set of content items by a respective user of the plurality ([0012] “track . . . interactions using different identifiers and encryption techniques . . . a computing device can access an online document (e.g., a webpage) that includes content items (e.g., advertisements).” And, [0014] “the first party server can transmit an identifier vector to a third party server” where “[t]he first party identifier vector can include an encryption of a first party identifier . . . [t]he first party identifier can include a device identifier associated with a particular client device and an account identifier associated with the profile.” And, [0027] “[t]he first identifier vector can be . . . any data structure suitable to store or otherwise index logged user interactions, such as the first identifier, plurality of first parameters, and plurality of second parameters. The first identifier can include, for example, an account identifier, device identifier . . . or any other identifier to identify a particular user or client device.” And, [0013] “[a] first party server and a third party server (e.g., a computing system with one or more processors) can encrypt received identifier vectors that contain log data of the computing device interactions.” Examiner notes that each of the plurality of identifier vectors contains a user identifier which identifiers the user and the user’s interaction with a content item.);
for each of the plurality of user identifiers:
generating a hash value of the user identifier using the hash function included in the request ([0030] “encryption module can encrypt the first identifier, the plurality of first parameters, and the plurality of second parameters based on a first party encryption” which “can include . . . cryptographic hash functions.” And, [0014] “[t]he first party identifier vector can also include an encryption of the first party identifier and a set of keys based on a combination of the respective first parameter and the respective second parameter . . . [t]he key based on the combination of the respective first parameter and the respective second parameter can be generated by a hash function.”).
transmitting, via a network, the generated interaction vector ([0027] “can transmit a first identifier vector to a third party server” where “[t]he first identifier vector can be . . . any data structure suitable to store or otherwise index logged user interactions, such as the first identifier.”)
Salek does not explicitly teach but Hassan teaches: 
determining a value of m-bits of the hash value ([0034] “k hash functions are applied to a combination of the session identification and the item identification, producing k indexes. At operation 506, values of bits corresponding to the k indexes in a bloom filter stored in an NVM are determined.”).
Salek does not explicitly teach but Hassan teaches:  
incrementing a count of a register corresponding to the value, the register being one of k registers ([0034] “k hash functions are applied to a combination of the session identification and the item identification, producing k indexes. At operation 506, values of bits corresponding to the k indexes in a bloom filter 200 stored in an NVM are determined. If all of these bits are set to one, then at operation 508, a session counter 314 corresponding to the item identification is incremented.).
Salek does not explicitly teach but Hassan teaches: 
generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register ([0034] “k hash functions are applied to a combination of the session identification and the item identification, producing k indexes. At operation 506, values of bits corresponding to the k indexes in a bloom filter 200 stored in an NVM are determined. If all of these bits are set to one, then at operation 508, a session counter 314 corresponding to the item identification is incremented.” And, [0018] “a bloom filter is an array of in bits.” Examiner interprets the “bloom filter” as an interaction vector where each coordinate of the interaction vector is equal to a count of a corresponding kth register (i.e. index [0034]). See Figure 2 for an example bloom filter/interaction vector.).
Therefore, it would have been obvious for Salek to include determining a value of m-bits of the hash value; incrementing a count of a register corresponding to the value, the register being one of k registers; and generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register as taught by Hassan in order to “allow[] for . . . identification matching without storing millions of real session IDs . . . saving energy and improving [memory] life” which is “especially useful in microservice based cloud solutions that capture user behavior through different 

Claims 2 and 12
As per claims 2 and 12, Salek further teaches:
	wherein receiving, via a network, data to identify the list of hash functions includes receiving data to identify a set of content items ([0012] “map identifiers between different datasets stored by the various parties using different identifiers . . . For example, a computing device can access an online document (e.g., a webpage) that includes content items (e.g., advertisements), and a user of the computing device can click on or convert the content item . . . A content publisher computing device can identify this interaction using the publisher's own identifier.” And, [0024]-[0026]).). 

Claims 3 and 13
As per claims 3 and 13, Salek further teaches:  
wherein retrieving the plurality of user identifiers, each of the user identifiers identifying interaction with the set of content items by a respective user of the plurality includes only retrieving the plurality of user identifiers that identify interaction with the set of content items identified by the received data plurality ([0012] “track . . . interactions using different identifiers and encryption techniques . . . a computing device can access an online document (e.g., a webpage) that includes content items (e.g., advertisements).” And, [0014] “[t]he first party identifier can include a device identifier associated with a particular client device and an account identifier associated with the profile.” And, [0027] “[t]he first identifier vector can be . . . any data structure suitable to store or otherwise index logged user interactions, such as the first identifier, plurality of first parameters, and plurality of second parameters. The first identifier can include, for example, an account identifier, device identifier . . . or any other identifier to identify a particular user or client device.” And, [0013] “[a] first party server and a third party server (e.g., a computing system with one or more processors) can encrypt received identifier vectors that contain log data of the computing device interactions.” Examiner notes that logged user interactions are only for the identified third party content items.). 
Claims 4 and 14
As per claims 4 and 14, Salek further teaches:
	generate p hash values for each of the plurality of the user identifiers, wherein the p hash values correspond to a respective hash function in the set of hash functions ([0030] “encryption module can encrypt the first identifier, the plurality of first parameters, and the plurality of second parameters based on a first party encryption” which “can include . . . cryptographic hash functions.” And, [0014] “[t]he first party identifier vector can also include an encryption of the first party identifier and a set of keys based on a combination of the respective first parameter and the respective second parameter . . . [t]he key based on the combination of the respective first parameter and the respective second parameter can be generated by a hash function.”).
Salek does not explicitly teach but Hassan teaches: 
determine the value of m-bits for each of the p hash values ([0034] “k hash functions are applied to a combination of the session identification and the item identification, producing k indexes. At operation 506, values of bits corresponding to the k indexes in a bloom filter stored in an NVM are determined.”).
Salek does not explicitly teach but Hassan teaches: 
	increment the count of a register corresponding to the value, the register being one of k registers, where k=2/\m, where each of the p hash values corresponds to a set of k registers ([0034] “k hash functions are applied to a combination of the session identification and the item identification, producing k indexes. At operation 506, values of bits corresponding to the k indexes in a bloom filter 200 stored in an NVM are determined. If all of these bits are set to one, then at operation 508, a session counter 314 corresponding to the item identification is incremented.).
Therefore, it would have been obvious for Salek to include determine the value of m-bits for each of the p hash values and increment the count of a register corresponding to the value, the register being one of k registers, where k=2/\m, where each of the p hash values corresponds to a set of k registers as taught by Hassan in order to “allow[] for . . . identification matching without storing millions of real session IDs . . . saving energy and improving [memory] life” which is “especially useful in microservice based cloud solutions that capture user behavior through different metrics collected from user interactions with online websites or screens in user interfaces in standalone applications” (Hassan [0014]). 
Claims 5 and 15
As per claims 5 and 15, Salek does not explicitly teach but Hassan teaches: 
	wherein the one or more processors are configured to:
generate p interaction vectors, wherein each coordinate of the p interaction vectors corresponds to the kth register in the pth set of registers ([0034] “k hash functions are applied to a combination of the session identification and the item identification, producing k indexes. At operation 506, values of bits corresponding to the k indexes in a bloom filter 200 stored in an NVM are determined. If all of these bits are set to one, then at operation 508, a session counter 314 corresponding to the item identification is incremented.” And, [0018] “a bloom filter is an array of in bits.” And, [0018] “bloom filter is used to count the number of unique sessions within each window for each item.” Examiner interprets each “bloom filter” as an interaction vector where each coordinate of the interaction vector is equal to a count of a corresponding kth register (i.e. index [0034]). See Figure 2 for an example bloom filter/interaction vector.).
Therefore, it would have been obvious for Salek to include wherein the one or more processors are configured to: generate p interaction vectors, wherein each coordinate of the p interaction vectors corresponds to the kth register in the pth set of registers as taught by Hassan in order to “allow[] for . . . identification matching without storing millions of real session IDs . . . saving energy and improving [memory] life” which is “especially useful in microservice based cloud solutions that capture user behavior through different metrics collected from user interactions with online websites or screens in user interfaces in standalone applications” (Hassan [0014]). 

Claims 9 and 19
As per claims 9 and 19, Salek further teaches:  
transmitting, via a network, the generated interaction vector ([0027] “can transmit a first identifier vector to a third party server” where “[t]he first identifier vector can be . . . any data structure suitable to store or otherwise index logged user interactions, such as the first identifier.”)
Salek teaches transmitting logged user interactions but does not explicitly teach the following feature taught by Hassan: 
wherein the interaction vector includes the number of user identifiers identifying interaction with the set of content items ([0035] “counting the number of interactions with a rendered web site.” And, [0045] “calculating a metric for the item using a value in the session counter corresponding to the item identification.” And, [0048] “the interaction is a view of the item.”)
Therefore, it would have been obvious for Salek to include wherein the interaction vector includes the number of user identifiers identifying interaction with the set of content items as taught by Hassan in order to “allows all sorts of metrics to utilize this technique and further reduces the energy consumption of the corresponding NVMs in which information pertaining to session identifications would ordinarily have been stored, as well as increasing the life of such NVMs” (Hassan [0035]). 

Claims 10 and 20
As per claims 10 and 20, Salek further teaches:  
transmitting, via a network, the generated interaction vector ([0027] “can transmit a first identifier vector to a third party server” where “[t]he first identifier vector can be . . . any data structure suitable to store or otherwise index logged user interactions, such as the first identifier.”)
Salek does not explicitly teach that the generated interaction vector includes p interaction vectors as taught by Hassan ([0034] “k hash functions are applied to a combination of the session identification and the item identification, producing k indexes. At operation 506, values of bits corresponding to the k indexes in a bloom filter 200 stored in an NVM are determined. If all of these bits are set to one, then at operation 508, a session counter 314 corresponding to the item identification is incremented.” And, [0018] “a bloom filter is an array of in bits.” And, [0018] “bloom filter is used to count the number of unique sessions within each window for each item.” Examiner interprets each “bloom filter” as an interaction vector where each coordinate of the interaction vector is equal to a count of a corresponding kth register (i.e. index [0034]). See Figure 2 for an example bloom filter/interaction vector.).
Therefore, it would have been obvious for Salek to include the generated interaction vector includes p interaction vectors as taught by Hassan in order to “allow[] for . . . identification matching without storing millions of real session IDs . . . saving energy and improving [memory] life” which is “especially useful in microservice based cloud solutions that capture user behavior through different . 


s 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20170026352  (“Salek”) in view of US Patent Application Publication Number 20200160401 (“Hassan”) as applied to claims 1 and 11 above, and in further view of US Patent Application Publication 20150161229 (“Davies”).
Claims 6 and 16
	As per claims 6 and 16, Salek does not explicitly teach but Davies teaches: 
	wherein determining the value of m-bits of the hash value comprises determining the m least significant bits of the hash value ([0065] “the least significant bits of the labels can be used as the hash keys. Using the least significant bits allows the system to quickly generate hash keys.” And, [0067] “the selected bits are the least significant bits.”). 
Therefore, it would have been obvious for Salek to include wherein determining the value of m-bits of the hash value comprises determining the m least significant bits of the hash value as taught by Hassan in order to “allow[] the system to quickly generate hash keys” (Davies [0067)]). 

s 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20170026352  (“Salek”) in view of US Patent Application Publication Number 20200160401 (“Hassan”) as applied to claims 1 and 11 above, and in further view of US Patent Application Publication 20150128280 (“Messer”).
Claims 7 and 17
As per claims 7 and 17, Salek does not explicitly teach but Hassan teaches:
generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register ([0034] “k hash functions are applied to a combination of the session identification and the item identification, producing k indexes. At operation 506, values of bits corresponding to the k indexes in a bloom filter 200 stored in an NVM are determined. If all of these bits are set to one, then at operation 508, a session counter 314 corresponding to the item identification is incremented.” And, [0018] “a bloom filter is an array of in bits.” Examiner interprets the “bloom filter” as an interaction vector where each coordinate of the interaction vector is equal to a count of a corresponding kth register (i.e. index [0034]). See Figure 2 for an example bloom filter/interaction vector.).
Therefore, it would have been obvious for Salek to include generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register as taught by Hassan in order to “allow[] for . . . identification matching without storing millions of real session IDs . . . saving energy and improving [memory] life” which is “especially useful in microservice based cloud solutions that capture user behavior through different metrics collected from user interactions with online websites or screens in user interfaces in standalone applications” (Hassan [0014]). 
Salek does not explicitly teach but Messer teaches: 
subtracting, from each coordinate of the interaction vector, a value equal to the number of user identifiers divided by k ([0044] “dividing the number of placeholder identifiers in a service template by the total number of fragments in the service template (or URIs satisfied by the service template), and subtracting the quotient from the value.”). 
Therefore, it would have been obvious for Salek to include subtracting, from each coordinate of the interaction vector, a value equal to the number of user identifiers divided by k as taught by Messer in .  

s 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20170026352  (“Salek”) in view of US Patent Application Publication Number 20200160401 (“Hassan”) as applied to claims 1 and 11 above, and in further view of US Patent Application Publication 20140196151 (“Mishra”).
Claims 8 and 18
As per claims 8 and 18, Salek does not explicitly teach but Hassan teaches:
generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register ([0034] “k hash functions are applied to a combination of the session identification and the item identification, producing k indexes. At operation 506, values of bits corresponding to the k indexes in a bloom filter 200 stored in an NVM are determined. If all of these bits are set to one, then at operation 508, a session counter 314 corresponding to the item identification is incremented.” And, [0018] “a bloom filter is an array of in bits.” Examiner interprets the “bloom filter” as an interaction vector where each coordinate of the interaction vector is equal to a count of a corresponding kth register (i.e. index [0034]). See Figure 2 for an example bloom filter/interaction vector.).
Therefore, it would have been obvious for Salek to include generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register as taught by Hassan in order to “allow[] for . . . identification matching without storing millions of real session IDs . . . saving energy and improving [memory] life” which is “especially useful in microservice based cloud solutions that capture user behavior through different metrics collected from user interactions with online websites or screens in user interfaces in standalone applications” (Hassan [0014]). 
Salek does not explicitly teach but Mishra teaches: 
includes adding, to each coordinate of the interaction vector, a noise function based on one or more parameters ([0028] “The noise engine may generate and add noise to the sketches. The noise may be added to each value or entry of a sketch. And, [0025] “the greater the value of k selected, more noise is needed to be added to each sketch to provide privacy guarantees.” And, [0029] “the generated noise may depend on the Ip-sensitivity of the projection matrix P.”).
Therefore, it would have been obvious for Salek to include adding, to each coordinate of the interaction vector, a noise function based on one or more parameters as taught by Mishra in order to . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20180218168 (“Goel”) teaches a method of linking user identifiers based on hashed user information.
Karaj, A., S. Macbeth, R. Berson, and J. M. Pujol (2018). Whotracks.me: Monitoring the online tracking landscape at scale. CoRR abs/1804.08959 teaches online behavior linkage and deanonymization. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                                                                                                                                                                        
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622